Clarke, J. (dissenting):
The business which the partnership was formed to conduct was peculiar and technical. All the parties were thoroughly conversant therewith. The plaintiffs were experienced custom house brokers. The defendant had been long connected with the customs service and knew the intricacies of revenue litigation thoroughly. When these parties got together to make their agreement they knew what they were talking about and the language used must be interpreted in the light of the nature of the business it was intended to cover and their acquaintance therewith. The 3d clause of the partnership agreement provides: “ Said party of the second part further agrees that all contracts made with merchants or importers or any other persons in the name of Frederick W. Brooks belong to said copartnership, and that said parties of the first part have an undi-. vided one-half interest in said [contracts] as soon as the same are respectively executed in the same manner and form as if one-half interest in said [contracts]: when respectively made are and each of them is assigned to said parties of the first part.”
I.disagree with the majority of the court in the interpretation of *886that clause-of the partnership agreement. Thépoint of dispute is the meaning to be ascribed to the word “ contracts.” - - A new tariff law was about to go into effect. ¡Numerous controversies between the government'and importers were bound to arise. It was in view . of that certainty, that the partnership was. made.- The duties as, .liquidated had tobe paid by the.importers' upon entry and before delivery.. To preserve their rights protests in each instance were required to be filed at the Custom House within ten days. With protests duly filed any decision made in any case at any timé favorable to any importer would apply to all like goods so protested. So all parties knew that any importer who began to protest upon á given line of goods or against’a particular decision must go on protesting on all importations involving the same question or hei would take nothing by an ultimate favorable decision. Papers were, therefore, drawn, signed, sealed and witnessed by various importers and' delivered to the partnership as follows : “ Whereas, we are informed ■ and believe that the collector of customs has ekacted and will continue tó exact duties under -Sec.. 1 of the Act of July 2.4, 1897,* on . goods covered by the reciprocity, treaties with' Pórtxyal, Germany, Italy and France” or in another case “ cordials, bitters and other ..goods described in par. 292 of.'that act,” Or in another “Parts' of knives at the same rate as that provided for completed knives, as provided in par. 153.”
“ Now, therefore, we, -the. undersigned, both on account of our- - ■selves, as consignees and whom it may concern as consignors,, do make, constitute and appoint Frederick W. .Brooks of 27 William Street,. New York City, our true and lawful attorney and agent for . us, and in our names, places and .stead to recover by suit or other- ' wise the amount or amounts of duties so exacted from'us contrary to said existing laws, and for which information and services he shall receive a fee of fifty per cent, or one-lialf of any and all 'amounts, recovered ;■ hut, in case nothing is so recovered we .shall be liable for no costs or expenses whatever in the matter, hereby grant. . to our said attorney full power and authority to collect and receive all moneys due us in connection therewith* to give for us and in our names all requisite receipts and dischai’ges,-and -tó do and *887perform all and every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as we could do if personally present at the doing thereof,, with full power of substitution and revocation; hereby ratifying and confirming all that shall lawfully be done by virtue hereof.”
Legally as between the importers and the partnership these papers were powers of attorney revocable at will. 'But we are not concerned with their interpretation as between the importers and the partnership. Inter sese they were in my opinion the “ contracts ” alluded to in the 3d clause of the agreement! The pajDer states that the collector has exacted and will continue to exact duties on a specified line of goods, that such assessment is without warrant of law, and the partnership is made the true and lawful attorney and agent of the importer to recover the amount of duties so exacted contrary to law, and for its information and services it shall receive a fee of fifty per cent of all amounts recovered. The partnership agreement provides that “ all contracts made with merchants or importers or any other persons in the name of Frederick W. Brooks belong to said copartnership, and that said parties of the first part have an undivided one-half interest in said [contracts] as soon as the same are respectively executed.” These are the papers made with merchants or importers in the name of Frederick W. Brooks, and they have been executed. They are the only papers which could by any stretch of construction come within the description, and are the only papers executed by such merchants and importers.
As goods covered by these papers came in, the partnership received the protest slips set forth in the opinion of Mr. Justice Scott containing the information necessary to enable the partnership to make out thé proper protests to be filed. These slips were in two forms — one was “ In pursuance of contract with you, please file protest against the action of the Collector of the Port on the following importation,” giving details. The other: “ In pursuance of contract with you, please take the necessary proceedings for the recovery of duties exacted in excess on merchandise hereinafter described.”
In pursuance of what contract ? Obviously the power of attorney containing the agreement for compensation. The majority of the court think that these protest slips were the contracts — that is,
*888an individual contract was made each time such slip was sent to the partnership. But not being signed they cannot be said to have been “ executed ’’ as the partnership agreement provides. If contracts what are the terms ? When payable, how much ? I sée no escape from the conclusion that these parties who knew all about their own business when they prepared their agreement, their powers of attorney and their protest slips thoroughly understood that the “contracts” were these papers containing a power of attorney and an agreement for compensation. If I am right it follows that these papers, the “ contracts ” covered by the agreement, continued until revoked, and any protests filed for the importers who executed said papers upon the goods therein referred to came within the purview of the partnership agreement. The defendant coilld not, without notice, go on doing business under said “ contracts,” an undivided one-half interest in which as soon as executed vested in the plaintiffs, without being accountable for such business' to the plaintiffs. .He, therefore, should be charged with one-half the net amounts received by him upon protests filed after the dissolution of the partnership for importers with whom said “ contracts’’ had been made and still continued unrevoked and to whom notice of dissolution of the firm had, not béen given. Having been made with the partnership they continued to belong to it.
In other respects I concur in the opinion of Mr. Justice Scott.
Judgment modified as directed in opinion, and as modified affirmed, with costs and disbursements to defendant, to be. paid out of the partnership- funds in his hands and deducted in equal proportions from the shares of the plaintiffs and defendant. Settle order on notice.
*889CASES EEPOETED' WITH BEIEF SYLLABI AUD DECISIONS HAUDED DO WE" WITHOUT OPIEIOE".

See 80 U. S. Stat. at Large, IM, chap.. 11. — [REP.